

Exhibit 10.49
 
[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

MASTER
SOFTWARE LICENSE & SUPPORT AGREEMENT




Commencement Date:
February 1, 2006



Party:
LICENSOR
LICENSEE
Name:
Chordiant Software, Inc.
Citicorp Credit Services, Inc. (USA)
Address:
20400 Stevens Creek Blvd.
Cupertino, CA 95014
14000 Citi Cards Way
Jacksonville, FL 32258
State of Incorporation:
Delaware
Delaware

 


IN CONSIDERATION of the mutual covenants and undertakings contained herein, and
intending to be legally bound, Licensor and Licensee (as designated above) agree
as follows.



1.  
DEFINITIONS



1.1 Specific Words or Phrases. For purposes of this Agreement, each word or
phrase listed below shall have the meaning designated. Other words or phrases
used in this Agreement may be defined in the context in which they are used, and
shall have the respective meaning there designated.


[*]


“Affiliate” means and includes any entity that directly or indirectly controls,
is controlled by, or is under common control with Licensee, where “control”
means the ownership of, or the power to vote, at least twenty percent (20%) of
the voting stock, shares or interests of such entity. An entity that otherwise
qualifies under this definition will be included within the meaning of
“Affiliate” even though it qualifies after the execution of this Agreement.


“Agreement” means the terms of this Master Software License & Support Agreement
(sometimes referred to as “Master Agreement”), together with the appendices and
other exhibits attached hereto or incorporated herein by reference; provided,
however, that for each particular License Schedule, reference to “Agreement”
shall be construed solely as a reference to the agreement that arises as a
result of the execution of the License Schedule, which agreement shall be a two
party agreement between Licensor and the specific entity (either the entity
designated above as “Licensee” or an Affiliate) that executes the License
Schedule.


“Defect” means a defect, failure, malfunction, or nonconformity in the Software
that prevents the Software from operating in accordance with [*].


“Deliver” and “Delivered” and “Delivery” mean delivery of the Software by
Licensor to the Delivery Site specified in the applicable License Schedule.


“Documentation” means all documents and materials (in any language, format or
medium) that are normally supplied by Licensor to its commercial licensees to
aid in the use and operation of the Software, and all modifications to such
documents or materials that are made by or on behalf of Licensor from time to
time (provided such modifications do not diminish the performance or operational
capabilities of the Software), including: (i) functional, technical, design and
performance specifications and (ii) installation, configuration, administration,
operation and maintenance procedures and instructions, and (iii) training guides
and user manuals.


"Intellectual Property Rights" means all trade secrets, patents and patent
applications, trade marks (whether registered or unregistered and including any
goodwill acquired in such trade marks), service marks, trade names, business
names, internet domain names, e-mail address names, copyrights (including rights
in computer software), moral rights, database rights, design rights, rights in
know-how, rights in confidential information, rights in inventions (whether
patentable or not) and all other intellectual property and proprietary rights
(whether registered or unregistered, and any application for the foregoing), and
all other equivalent or similar rights which may subsist anywhere in the world.


“License” means a license to use the Software granted pursuant to the terms and
conditions of a License Schedule.


"Licensee" means, for the general purposes of the Master Agreement, the entity
designated above as “Licensee”. However, for the particular purposes of any
agreement that arises as a result of a License Schedule, reference to “Licensee”
shall be construed solely as a reference to the specific entity (either the
entity designated above as “Licensee” or an Affiliate) that executes the License
Schedule.


“License Schedule” means a transactional document that is submitted pursuant to
this Master Agreement by either the entity designated above as “Licensee” or any
Affiliate, and describes the Software and services to be provided by Licensor to
such Licensee / Affiliate.


“Maintenance Services” consists of the support and maintenance services to be
provided by Licensor in accordance with the requirements set forth or referenced
in Section 11 and Appendix B.


“Party” means either the “Licensor” or “Licensee”, individually as the context
so requires; and “Parties” means the “Licensor” and “Licensee”, collectively.


“Personnel” means and includes a Party’s or an Affiliate’s directors, officers,
employees, agents, auditors, consultants and subcontractors.


"Software" means the computer programs made available to Licensee and the
Affiliates by Licensor under this Master Agreement, including any
customizations, enhancements, updates, upgrades, releases, Defect corrections,
and other modifications thereto provided to Licensee by Licensor, together with
the related Documentation.


“Source Code” means and includes human-readable computer programming code,
associated procedural code, listings, flow charts, logic diagrams, software
tools, executables, libraries, scripts and related and supporting documentation
corresponding to the Software and all subsequent versions (including assembly,
linkage and other utilities), suitable and sufficient to enable a person
possessing reasonable skill and expertise in computer software and information
technology (i) to build, load, and operate a machine-executable object code
version of the Software that is equivalent to the latest version of the Software
furnished by Licensor, and (ii) to maintain, support, modify, improve and
enhance the Software.


"Specifications" means and includes: (i) the standard published specifications
for the Software (including both Licensor's proprietary software and all
third-party software that is embedded into, or otherwise furnished by Licensor
with the Software); and (ii) any additional written description of the
functional, technical, design and performance characteristics of the Software
attached to or referenced in a License Schedule.


1.2 Common Words. The following words shall be interpreted as designated: (i)
“or” connotes any combination of all or any of the items listed; (ii) where
“including” is used to refer to an example or begins a list of items, such
example or items shall not be exclusive; and, (iii) “specified” requires that an
express statement is contained in the relevant document.


2.
TERM AND TERMINATION



2.1 Term. This Master Agreement shall commence as of the Commencement Date
designated above, and shall continue in effect thereafter unless superceded or
otherwise terminated by agreement of the Parties. Each License Schedule shall
only become effective when duly signed on behalf of the Parties to be bound
thereby, and shall continue in effect through the earlier of: (i) the expiration
date for the Licenses granted thereunder, or (ii) the date of termination
specified by either Party in accordance with the provisions hereof. For the
avoidance of doubt, the termination of the Master Agreement shall not result in
the termination of any License Schedule, each License Schedule being terminable
only in accordance with its own provisions.


2.2 Termination for Cause. If either Party breaches a material obligation under
a License Schedule and fails to cure such breach within thirty (30) days from
the date it receives from the non-breaching Party a notice of the breach and a
demand for cure, then the non-breaching Party may thereafter terminate the
applicable License Schedule immediately on notice. Notice of termination for any
License Schedule shall not be construed to be notice of termination for any
other License Schedule.


2.3 Orderly Transfer. Upon the termination of a License Schedule for any reason
whatsoever (including a default by either Party), Licensor will provide such
information, cooperation and assistance to Licensee, as Licensee may reasonably
request, to assure an orderly return or transfer to Licensee or Licensee’s
designee of all proprietary data (and related records and files) and materials
of Licensee in their then current condition. Upon termination of a License
Schedule by Licensor pursuant to Section 2.2, and except as otherwise provided
herein or in such License Schedule, Licensee will return all copies of the
Software under such License Schedule to Licensor or destroy all copies of the
Software under such License Schedule and, if requested by Licensor, provide
Licensor with a certificate signed by a duly authorized representative of
Licensee attesting to such destruction with thirty (30) days of the effective
date of termination.


2.4 Retention of Archival Copy. If Licensee’s right to use any Software is
terminated for any reason whatsoever, then Licensee shall nevertheless be
entitled to retain copies of the Software and Documentation for archival
purposes and to satisfy Licensee’s obligations under all applicable laws.


3 GRANTING OF SOFTWARE LICENSES


3.1  Obligation to License. This Master Agreement does not by itself commit
Licensee or any Affiliate to license any software from Licensor. Rather, this
Master Agreement merely sets forth the terms and conditions that will govern the
licensing of Licensor’s Software (as listed in Licensor’s then current price
list) to Licensee or an Affiliate as a result of the execution of a License
Schedule by Licensor and Licensee or an Affiliate.


3.2  License Schedule. License Schedules may be entered under this Master
Agreement by either the entity designated above as “Licensee” or any Affiliate.
The entity that executes a License Schedule with Licensor shall be considered
the “Licensee” for all purposes of the License Schedule; and the License
Schedule shall be considered a two party agreement between Licensor and such
entity. Each License Schedule shall be substantially in the form of Appendix A,
shall incorporate by reference the provisions of this Master Agreement as though
such provisions were set forth therein in their entirety, and shall set forth:
(i) a description of the Software to be licensed, (ii) the fees to be paid by
Licensee for the Software License and the related Maintenance Services, and,
(iii) such additional terms and conditions as may be mutually agreed upon by
Licensor and the respective “Licensee”. Each License Schedule shall be deemed to
incorporate the applicable Specifications for the Software that are in effect on
the date the License Schedule is executed by the “Licensee”. In no event shall
any shrinkwrap or any clickwrap (or other electronic agreement) constitute a
License Schedule or binding agreement hereunder, even if a user or authorized
officer of Licensee or an Affiliate purports to have affirmatively accepted such
terms.


3.3 Changes to License Schedule. Reserved


3.4 Divested Entities.  If control of an entity, or a division or department
within an entity, that is included within the definition of “Licensee” or an
“Affiliate” is sold or otherwise transferred to one or more unrelated third
parties, such entity, division or department (“Divested Entity”) shall
nevertheless continue to have a right to acquire Software licenses pursuant to
this Master Agreement (exclusive of any pricing or discount terms for the
purchase of additional licenses set forth on a License Schedule) for [*] after
the effective date of such transfer at a price no greater than the prices set
forth in Licensor’s then current published product price list or such other
price as is negotiated between Licensor and the Divested Entity.


3.5 Evaluation License. Reserved.


4. DELIVERY AND INSTALLATION


4.1 Delivery and Installation. Licensor will Deliver the Software and
Documentation to the Delivery location, on or before the Delivery date, as
specified in the applicable License Schedule or as otherwise agreed to by the
Parties and confirmed in writing. If a Delivery date is not specified on the
License Schedule, then the scheduled Delivery date shall be the date that is
mutually agreed to by the Parties and confirmed in writing. Licensee is
responsible for the Software installation. .
 
4.2 Installation by Licensee. If Licensee is responsible for installing the
Software, then Licensor will provide written instructions and such other
assistance as Licensee may reasonably require to complete the installation at
mutually agreed upon time and materials rates; provided that such assistance is
not already provided as part of Maintenance Services.


5. [*]


6. SCOPE OF LICENSE


6.1  Proprietary Rights to Software. As between Licensor and Licensee, Licensor
shall be deemed to own the Intellectual Property Rights in or to the Software;
and nothing contained in this Agreement shall be construed to convey any
Intellectual Property Rights in or to the Software to Licensee (or to any party
claiming through Licensee) other than the license rights expressly set forth in
this Master Agreement and in the applicable License Schedule.
 
6.2  Type of License. Each License granted by Licensor pursuant to this
Agreement shall be a fully paid up, non-exclusive, irrevocable, perpetual
(except as set forth in Section 2 above) [*] license to use the Software in the
furtherance of Licensee’s or its Affiliates’ business purposes, subject only to
such use restrictions as may be specifically set forth on the applicable License
Schedule, including without limitation geographic restrictions and restrictions
on the number or location of the computers or the users. Unless otherwise
expressly set forth on the applicable License Schedule, each License shall also
entitle authorized users (as designated in Section 6.3) to access and use the
Software, or applications developed using the Software, in connection with,
through or on any associated or interconnected networks (including internet or
intranet) without payment of any additional fees.


6.3  Authorized Users. Unless otherwise specifically set forth on the applicable
License Schedule, each License granted pursuant to this Master Agreement shall
include the right for Licensee to permit the Software to be used by or on behalf
of: (i) Affiliates (ii) third parties engaged by Licensee to conduct all or any
portion of Licensee's or an Affiliate’s information processing, programming,
network services, disaster, back up, or recovery services, and (ii) consultants
and clients of Licensee or an Affiliate, provided that such usage by consultants
and clients must be considered part of the business of Licensee or an Affiliate
. Licensee will be fully responsible for all acts and omissions of its third
parties, consultants and clients regarding the Software. If Software was
acquired, or is being used by or on behalf of a Divested Entity, so that the
Divested Entity is the “Licensee” from an operating perspective (whether the
acquisition occurred prior or subsequent to the change in status), then the
Divested Entity will continue to enjoy its status as the Licensee for up to [*]
after its change of status, provided (i) the Divested Entity is the legal entity
that submitted the applicable License Schedule or received an assignment
thereof, or (ii) the legal entity assuming control of the Divested Entity agrees
in writing to be bound by the terms and conditions of the License.


6.4 Installation Transfers. If a License is subject to restrictions on the
number or locations of the computer on which the Software may be installed,
Licensee shall nevertheless be entitled (at no additional charge) to transfer
the Software (subject to such use restrictions): (i) from one computer to
another; (ii) from one installation site to another [*]. Licensee will provide
Licensor with notice following any such transfer.


6.5 Reproductions. Licensee may reproduce the Software as Licensee may
reasonably deem necessary to satisfy the requirements of Licensee and its
Affiliates within the scope of the applicable License (including reproducing the
Software for backup and archival purposes). All reproductions shall include any
copyright or other proprietary notices contained on the originals.


6.6  Substitute Equipment and Parallel/Transition Processing. Each License
includes (at no additional charge) the right to install and use the Software on
temporary substitute or back-up equipment. If Licensee (i) relocates the
installation site, (ii) acquires additional equipment (including replacement
equipment), (iii) acquires an entity or business that Licensee elects to
transition to the use of the Software, or (iv) divests an entity or business
that has been using the Software, Licensee will be entitled (at no additional
charge) to use a duplicate copy of the Software to conduct parallel and
transition processing during the time required (up to [*] months) to accomplish
and facilitate such relocation, transition, acquisition or divestiture.


6.7 Disaster Recovery. Each License includes the right (at no additional charge)
to have the Software tested periodically for viability at any Licensee location
or at a location of a third-party engaged by Licensee to provide disaster
recovery, contingency or business continuity services for Licensee. If a third
party performs such tests, Licensee will require such third party to be bound by
written agreement to treat the Software as confidential information. Licensee
will also be entitled to make and keep copies of Software and its Documentation
at a separate facility for backup (including hot back up), archival and
emergency purposes.


6.8  Replacement Version of Software. If Licensee changes or upgrades the
operating system, or replaces or modifies the equipment on which Licensee
operates the Software, then Licensor will (at no additional charge) provide to
Licensee a version of the Software compatible with such changed operating
system, or replaced or modified equipment provided that (i) Licensor has
developed as of the Commencement Date and is then currently maintaining, such a
version that is substantially similar to the version originally licensed as to
features, functionality and price, (ii) Licensee is then entitled to receive
Maintenance Services, and (iii) in using such additional version of the
Software, Licensee does not exceed the scope of its license with Licensor (i.e.,
the aggregate number of CPU and user licenses used on all versions of the
Software in the aggregate does not exceed the total number of CPU and user
licenses originally licensed by Licensee.)
 
6.9 Restrictions. Except to the extent authorized or permitted in this Agreement
or by applicable law without the possibility of contractual waiver, Licensee
shall not: (i) copy, transfer or distribute the Software (electronically or
otherwise); (ii) reverse assemble, reverse engineer, reverse compile, or
otherwise translate the Software; or (iii) sublicense or assign the license for
the Software.


7. SOURCE CODE


7.1 Escrow Arrangement. If Source Code for the Software is not being Delivered
to Licensee directly by Licensor as part of the License, then (at Licensee’s
request) within ten (10) days of the execution of the License Schedule for such
Software, Licensor will deposit a current copy of the Source Code with an
independent and qualified escrow agent acceptable to Licensee. Throughout the
term of the License, Licensor will keep the Source Code complete and current by
Delivering to the escrow agent any and all changes to the Source Code for all
related modifications, within thirty (30) days after the modifications are made
available to Licensee. The escrow agent will maintain the Source Code pursuant
to an escrow agreement in a form and with terms acceptable to Licensee. Licensor
shall ensure that the Escrow Agent is obligated to notify Licensee in writing
promptly upon receipt of the deposit of such Source Code, or, where such Source
Code has already been deposited pursuant to a pre-existing source code escrow
arrangement, upon receipt of notice from the Licensor that Licensee is now a
beneficiary of such escrow arrangement, in each case indicating in such notice
to Licensee that such Source Code has been deposited as required. The escrow
agreement shall designate Licensee as a third party beneficiary, and entitle
Licensee to inspect, test and review the Source Code promptly upon request. The
escrow agreement shall also require the escrow agent to release and Deliver the
Source Code to Licensee upon certification from Licensee that any one of the
following circumstances has occurred.
 

7.1.1  
Licensor (i) files a voluntary petition in bankruptcy, (ii) makes a general
assignment for the benefit of its creditors, (iii) suffers or permits the
appointment of a trustee or receiver for its business assets, (iv) becomes
subject to any proceeding under any bankruptcy or insolvency law which is either
consented to by Licensor or is not dismissed within sixty (60) days, (v)
initiates actions to wind up or liquidate its business voluntarily or otherwise,
(vi) ceases doing business in the ordinary course, or (vii) suffers, permits or
initiates the occurrence of anything analogous to any of the events described in
this Subsection under the laws of any applicable jurisdiction.




7.1.2  
[*]




7.1.3  
[*]



7.1.4
Licensor refuses or becomes unable to provide maintenance and support services
to Licensee at any time while Licensee is continuing to use the Software in
accordance with the provisions of the License granted pursuant to this
Agreement, provided that Licensee is not in default of any material obligation
assumed under this Agreement.



A copy of the fully executed escrow agreement shall be attached to this
Agreement or the applicable License Schedule as Exhibit 1.


7.2 License. If Source Code for Software is Delivered to Licensee (either
directly by Licensor or by an escrow agent in fulfillment of its obligations
under an applicable escrow agreement), then the Source Code will be subject to
the License for the applicable Software. Each such License shall entitle
Licensee to use and modify the Source Code and the Software, as reasonably
necessary, in order to: (i) integrate the Software with Licensee’s other systems
and programs; (ii) cause the Software to comply with changes in applicable laws,
regulations, industry standards or market practice; (iii) enable the Software to
remain current with technological innovations; and (iv) enable the Software to
fulfill Licensee’s business purposes within the scope of the License granted
pursuant to the terms and condition of this Agreement. Any modified versions of
the Software resulting from Licensee’s use of the Source Code shall be subject
to all the terms and conditions of this Agreement; provided, however, that if
Licensee obtains the right to use the Source Code pursuant to Section 7.1, then
Licensor shall have no rights, title or interest in or to any modifications made
to the Software or the Source Code by or on behalf of Licensee, and all
Intellectual Property Rights in and to any such modifications shall vest
exclusively in Licensee.


8. DOCUMENTATION AND TRAINING



8.1  
Documentation. On or before the date the Software is Delivered, Licensor will
(at no additional charge) Deliver to Licensee at least one (1) electronic and
one (1) printed form copy of all generally available Documentation for the
Software. The Documentation shall be sufficient to enable Licensee’s Personnel
to use and to understand the use and operation of the Software, and shall
conform to generally accepted industry standards for the use, operation and
internal operating logic of software. Throughout the warranty period or the term
of any maintenance service agreement, Licensor will provide copies of any
revisions, improvements, enhancements, modifications and updates to the
Documentation, at no additional cost. Licensee may make a reasonable number of
copies of the Documentation for Licensee’s use, provided Licensee reproduces
copyright notices and any other legends of ownership on each copy. 




8.2  
Training.  Reserved



9. FEES AND PAYMENT TERMS


9.1  Fees and Discounts. The License fees and all other charges to be paid by
Licensee for the Software or services provided by Licensor pursuant to this
Agreement shall be set forth on the applicable License Schedule.


9.2  Pricing Adjustments. During the term of this Master Agreement, Licensor
will not increase its list prices for Maintenance Services provided to Licensee
or an Affiliate by more than the lesser of: (i) the amount by which Licensor
increased the comparable fees or charges for its other commercial customers;
(ii) five percent (5%) for each twelve (12) month period; and (iii) the
percentage rate of increase in the CPI (all items) for Urban Wage Earners and
Clerical Workers from the preceding calendar year as determined by the United
States Bureau of Labor Statistics.


9.3 Taxes. Licensor may invoice Licensee for sales and use taxes properly levied
against or upon (i) the furnishing of the Software and any related services to
Licensee by Licensor pursuant to this Agreement, or (ii) the use thereof by
Licensee. However, Licensee shall not be obligated to pay any penalties,
interest, or late charges imposed as a result of Licensor's failure to remit
such taxes to the taxing authority on a timely basis. In addition, if Licensor
fails to provide Licensee with timely notice of any tax audit that could result
in an increase in the amount of sales or use taxes assessed hereunder, then
Licensee shall not be required to pay any additional taxes assessed as a result
of such audit. Licensor shall be solely responsible for the payment of all other
taxes, including personal property taxes, franchise taxes, corporate excise or
corporate privilege, property or license taxes, all taxes relating to Licensor’s
Personnel, and all taxes based on the net income or gross revenues of Licensor.


9.4 Reimbursable Expenses. To the extent applicable, Licensor will only be
reimbursed for expenses that are reasonable, warranted and cost effective, and
that have been approved in advance by Licensee. For each item of expense for
which reimbursement is requested, Licensor will submit substantiating
documentation in accordance with Licensee’s policies. All approved business
expenses and pass-through charges will be reimbursed at cost (as actually
incurred), without mark-up.


9.5 Terms of Payment. No amount arising under this Agreement shall be due from
Licensee prior to Licensee’s receipt of a fully executed copy of this Agreement
and the applicable License Schedule, and Licensee’s receipt of an invoice: (i)
referencing this Agreement and the applicable License Schedule; (ii) separately
itemizing the charges for the Software, services or other items covered therein,
and setting forth, in reasonable detail, the basis for the charges; and (iii)
including, in the case of any reimbursable expenses or other charges (including
taxes), receipts or other documentation acceptable to Licensee. Unless otherwise
specified on a License Schedule, Licensor may invoice Licensee for the License
fee on the date the Software has been Delivered by Licensor. Licensor may
invoice Licensee for the Maintenance Service fees for the initial Maintenance
Service term on the date the Software has been Delivered by Licensor.
Maintenance Service fees for renewal terms may be invoiced not more than sixty
(60) days prior to the effective date of renewal. Such Maintenance Service fees
shall be set forth on a License Schedule as a percentage of the net License fees
paid by Licensee thereunder. Licensor may invoice Licensee for any other charges
payable under this Agreement after the occurrence of the event giving rise to
the payment obligation underlying the invoice. All invoices shall be submitted
to Licensee at the billing address designated on the applicable License
Schedule. Each properly and accurately prepared invoice shall be payable within
[*] days after its receipt by Licensee. Licensee will not be liable for interest
or other late fees on past due invoices. Licensor specifically covenants that it
will not use any methods of electronic repossession for any reason. All payments
made by Customer shall be in U.S. Dollars and directed to:


Chordiant Software Inc.
[*]
San Jose, CA 95161-[*]


Or wire to:
Comerica Bank
Chordiant Software, Inc.
Account#: [*]
Routing #: [*]


9.6 Disputed Invoices. Licensee may withhold payments for any item(s) on
Licensor's invoice that Licensee reasonably disputes in good faith.  Licensee
shall provide to Licensor written notice of its intention to withhold payment,
including the reason(s) for Licensee's reasonable dispute of the invoice (the
“Dispute Notice”).  Following receipt of the Dispute Notice, Licensor shall
review the invoice in question and, if appropriate, send Licensee a corrected
invoice.  If Licensor does not agree with Licensee's reasons for withholding
payment or, if sent, the corrected invoice does not resolve the dispute to
Licensee's satisfaction, then either party shall notify in writing the other
party of the fact that the dispute continues (the “Response Notice”).


The parties shall use commercially reasonably efforts to resolve or settle the
dispute within ninety (90) days from the date of the Response Notice. Within
thirty (30) days from the date of receipt of the Response Notice, executives of
both companies shall first meet in person to negotiate in good faith a
resolution or settlement of the dispute. Licensor’s executive(s) shall be at the
President or CEO level, and Licensee’s executive(s) shall be either the CIO of
Citigroup N.A. Consumer Group or senior executive(s) designated by such person.


Pending settlement or resolution of the issue(s), Licensee's non-payment of
these items shall not constitute default by Licensee, and shall not entitle
Licensor to suspend or delay its furnishing of the Software or performance of
services for a period of [*] from the end of the ninety (90) day period of
executive conferences; provided that Licensee continues to pay all undisputed
invoices in accordance with the provisions of Section 9.5.   After expiration of
such [*] period, Licensor may suspend its furnishing of Software or performance
of services covered by the disputed item(s).
 
9.7 Transaction Information. For three years after an invoice has been paid,
Licensor will maintain and (upon Licensee's reasonable request) will make
available the records necessary to substantiate the correctness of such invoice.
In addition, if requested by Licensee, Licensor shall make available to Licensee
detailed transactional information related to products and services that have
been acquired by Licensee and the Affiliates under this Agreement. The
transactional information will be provided by Licensor in an electronic data
format specified by Licensee provided such format is supported by Licensor and
will include: (i) standard invoice and product attributes contained in
Licensor’s systems, and (ii) sufficient details to allow Licensee and its
Affiliates to link the invoice and product attributes to invoice payment.


10. REPRESENTATIONS AND WARRANTIES


10.1 Authority and Non-Infringement. Licensor represents and warrants that
Licensor has all rights and authority required to enter into this Agreement and
each License Schedule, and to provide the Software and perform the services
contemplated by this Agreement, free from all liens, claims, encumbrances,
security interests and other restrictions. Subject to the applicable terms and
conditions of this Agreement and the applicable License Schedule, Licensee and
Affiliates will be entitled to use and enjoy the benefit of all Software and
services without adverse interruption or disturbance by Licensor or any entity
asserting a claim under or through Licensor. Licensor further represents and
warrants that the services, Software and all other materials of whatsoever
nature furnished under this Agreement, and the use thereof by Licensee or the
Affiliates in accordance with the terms and conditions of this Agreement, will
not infringe (whether directly, contributorily, by inducement or otherwise),
misappropriate or violate the Intellectual Property Rights of any third party,
or violate the laws, regulations or orders of any governmental or judicial
authority. The sole and exclusive remedy for a breach of the warranty against
infringement contained in this Section 10.1 is infringement indemnity set forth
in Section 14.


10.2  Personal Dealing and Non-Subornation. Licensor warrants that no officer,
director, employee of Licensee, or any of their immediate family members, (i)
has received or will receive anything of value of any kind from Licensor or its
Personnel in connection with this Agreement, or (ii) has a business relationship
of any kind with Licensor or its Personnel. Licensor further warrants that
Licensor has not and will not make (or offer to make) any payments to, or confer
(or offer to confer) any benefit upon, any employee, agent or fiduciary of any
third party, with the intent to influence the conduct of such employee, agent or
fiduciary in any manner relating to the subject of this Agreement.


10.3 Conformity to Specifications. Licensor warrants that at the time of
Delivery, and thereafter throughout the applicable warranty period, the Software
will conform to [*]. If not specified by the Parties on the License Schedule,
the warranty period for purposes of Software performance shall be the ninety
(90) days period commencing from the date that the Software is Delivered In
addition, the warranty period for the Software will be extended by the aggregate
time Licensee is unable to effectively use the Software during the specified
warranty period as a result of a Defect. If Licensor receives notice of a
Software Defect during the warranty period, then Licensor will (at no additional
charge) correct the Defect. If (through no fault of Licensee) Licensor is unable
or unwilling to correct a Defect that has been identified by Licensee during the
warranty period, then Licensee may terminate the applicable License Schedule (in
whole or in part) upon notice to Licensor, without financial liability or
obligation (for the portion terminated).
 
10.4 Documentation. Licensor represents and warrants that the Documentation
provided by Licensor will fully and accurately reflect the functionality of the
applicable Software.


10.5 Standard of Service. Licensor warrants that all services provided by
Licensor pursuant to this Agreement will be performed in a timely and
professional manner, in conformity with standards generally accepted in the
Software industry, by qualified and skilled individuals. If Licensor fails to
provide the services as warranted and Licensee so notifies Licensor within
thirty (30) days after the date Licensor declares the services to have been
completed, then Licensor will re-perform the services at no additional charge.
Licensor further warrants that its Personnel will provide services with a
minimal amount of interference to Licensee’s normal business operations and
subject to Licensee’s security and work place policies and procedures.


10.6 Disabling Devices. Licensor represents and warrants that prior to
Delivering the Software to Licensee, Licensor will test the Software and the
media on which it is to be Delivered with a current version of a leading
anti-virus application in efforts to detect, and if so detected, to eliminate,
any computer code (sometimes referred to as “viruses” or “worms”) designed to
damage, disrupt, disable, harm, or otherwise impede in any manner, the orderly
operation of the Software or any other software, data files, firmware, hardware,
computer system or network. Licensor further represents and warrants that the
Software (and all other software Delivered or installed by Licensor) shall not
contain any computer code or any other procedures, routines or mechanisms
designed by Licensor (or its Personnel or licensors) to: (i) disrupt, disable,
harm or impair in any way the Software’s (or any other software’s) orderly
operation based on the elapsing of a period of time, exceeding an authorized
number of copies, advancement to a particular date or other numeral (sometimes
referred to as “time bombs”, “time locks”, or “drop dead” devices); (ii) cause
the Software to damage or corrupt any of Licensee’s, its Affiliates’, or their
respective customers’ data, storage media, programs, equipment or
communications, or otherwise interfere with Licensee’s or its Affiliates’
operations, or (iii) permit Licensor, its Personnel, its licensors or any other
third party, to access the Software (or any other software or Licensee’s or its
Affiliates’ computer systems) for any reason (sometimes referred to as “traps”,
“access codes” or “trap door” devices). Licensor will not unilaterally (i.e.,
without appropriate judicial order) remove, deinstall, repossess, modify,
delete, damage, deactivate, disable, or interfere with the Software for any
reason (including a dispute relating to this Agreement).


10.7 Availability of Maintenance. Reserved.


10.8 Favorable Provisions. Reserved.


10.9 Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT OR ESTABLISHED BY APPLICABLE LAW AS RIGHTS THAT CAN NOT
BE WAIVED OR LIMITED BY CONTRACT, LICENSOR DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. IN ADDITION, LICENSOR DOES NOT WARRANT THAT THE SOFTWARE
WILL OPERATE IN COMBINATIONS OTHER THAN AS SPECIFIED IN (i) THE DOCUMENTATION,
(ii) THE SPECIFICATIONS, OR (iii) THE LICENSE SCHEDULE, OR THAT THE OPERATION OF
THE SOFTWARE WILL BE UNINTERRUPTED OR ERROR-FREE OR MEETS LICENSEE’S
REQUIREMENTS.


11. MAINTENANCE SERVICES


For a minimum period of [*] years commencing from the date of Delivery of the
Software, Licensor will make Maintenance Services available for the Software on
terms at least as comprehensive as those set forth in Appendix B. The initial
annual period for Maintenance Services shall commence on the date of Delivery of
the Software. Except as may other be provided for in a License Schedule, the fee
for annual Maintenance Services is due and payable upon the Delivery of the
Software. Beginning on the first anniversary of the date of the Delivery of the
Software, such Maintenance Services shall be provided on an automatic, annual
renewable term basis, at Licensee’s election and subject to Licensee’s payment
of the applicable Maintenance Services fee. Licensee will be entitled to
terminate the Maintenance Services at any time, for its convenience, by
providing Licensor with no less than ninety (90) days prior notice of
termination; and in the event of such termination, Licensee shall be entitled to
recover any unused portion of the pre-paid Maintenance Service fees, pro rated
on a fiscal calendar quarterly basis. For the avoidance of doubt, nothing
contained in this Section shall be construed to restrict Licensee’s right to
access and use the Source Code pursuant to Subsection 7.1.4 in the event that
Licensor refuses or becomes unable to provide maintenance and support services
to Licensee for the Software during or after the [*] year period specified
above.




12. CONFIDENTIAL INFORMATION


12.1 Licensor’s Confidential Information. Licensor’s “Confidential Information”
means and refers to the Software, Documentation, and all other materials
furnished by Licensor that are expressly identified or marked by Licensor as
“confidential” at the time of their Delivery to Licensee.


12.2 Licensee’s “Confidential Information”. Licensee’s “Confidential
Information” means and refers to all tangible or intangible information and
materials, in any form or medium (and without regard to whether the information
or materials are owned by Licensee or by a third party), whether furnished or
disclosed to Licensor by Licensee or an Affiliate, or otherwise obtained,
accessed or observed by Licensor from Licensee or an Affiliate, that satisfies
at least one of the following criteria:



12.2.1  
Information or materials related to Licensee’s, an Affiliates’, or any of their
respective customer’s business, trade secrets, customers (including identities,
characteristics and activities), business plans, strategies, forecasts or
forecast assumptions, operations, methods of doing business, records, finances,
assets, technology (including software, data bases, data processing or
communications networking systems), data or information or materials that reveal
research, technology, practices, procedures, processes, methodologies, know how,
or other systems or controls by which Licensee’s or an Affiliate’s products,
services, applications and methods of operations or doing business are
developed, conducted or operated, and all information or materials derived
therefrom or based thereon;

12.2.2  
Information or materials designated or identified as confidential by Licensee or
an Affiliate, whether by letter or by an appropriate proprietary stamp or
legend, prior to or at the time such information or materials are disclosed by
Licensee or an Affiliate to Licensor;

12.2.3  
Information disclosed orally or visually, or written or other form of tangible
information or materials without an appropriate letter, proprietary stamp or
legend, if it would be apparent to a reasonable person, familiar with Licensee’s
(or the Affiliates’) business and the industry in which it operates, that such
information or materials are of a confidential or proprietary nature; or,

12.2.4
Any non-public, personal, financial or identifying information of an individual,
including Licensee’s or an Affiliate’s customers or employees (“Nonpublic
Personal Information”).



12.3 Duty of Care. The Party receiving (“Receiving Party”) Confidential
Information of the other Party (“Disclosing Party”) will exercise at least the
same degree of care with respect to the Disclosing Party’s Confidential
Information that the Receiving Party exercises to protect its own Confidential
Information; and, at a minimum, the Receiving Party will maintain adequate
security measures to safeguard the Disclosing Party’s Confidential Information
from unauthorized disclosure, access, use and misappropriation. Without limiting
the generality of the foregoing, the Receiving Party will only use or reproduce
the Disclosing Party’s Confidential Information to the extent necessary to
enable the Receiving Party to fulfill its obligations under this Agreement, or
in the case of Licensee, to exercise its rights as contemplated by this
Agreement. In addition, the Receiving Party will disclose the Disclosing Party’s
Confidential Information only to those of the Receiving Party’s (or in the case
of Licensee, also to its Affiliates’) Personnel who have a “need to know” such
Confidential Information (and only to the extent necessary) in order to fulfill
the purposes contemplated by the Agreement. Prior to disclosing Licensee’s
Confidential Information to any of its Personnel, Licensor will ensure that each
of its Personnel who will be providing services for Licensee is bound by a
written non-disclosure agreement with terms and conditions no less restrictive
than those set forth herein. If the Receiving Party becomes aware of any
threatened or actual unauthorized access to, use or disclosure of, or any
inability to account for, the Disclosing Party’s Confidential Information, the
Receiving Party will promptly notify the Disclosing Party thereof and will
assist the Disclosing Party with its efforts to terminate such access, to
curtail such threatened or actual unauthorized use or disclosure, or to recover
such information or materials. The Receiving Party will be liable to the
Disclosing Party for any non-compliance by its agents or contractors to the same
extent it would be liable for non-compliance by its employees.


12.4 Exclusions. The obligations of confidentiality assumed under this Agreement
shall not apply to the extent the Receiving Party can demonstrate, by clear and
convincing evidence, that such information:



12.4.1  
is or has become generally available to the public, without any breach by the
Receiving Party of the provisions of this Agreement or any other applicable
agreement between the Parties; 

12.4.2  
was rightfully in the possession of the Receiving Party, without confidentiality
restrictions, prior to such Party’s receipt pursuant to this Agreement;

12.4.3  
was rightfully acquired by the Receiving Party from a third party who was
entitled to disclose such information, without confidentiality or proprietary
restrictions;

12.4.4  
was independently developed by the Receiving Party without using or referring to
the Disclosing Party’s Confidential Information; or,

12.4.5  
is subject to a written agreement pursuant to which the Disclosing Party
authorized the Receiving Party to disclose the subject information.



12.5 Legally Required Disclosures. The obligations of confidentiality assumed
under this Agreement shall not apply to the extent that the Receiving Party is
required to disclose the Disclosing Party’s Confidential Information under any
applicable law, regulation or an order from a court, regulatory agency or other
governmental authority having competent jurisdiction, provided that the
Receiving Party:



12.5.1  
promptly notifies the Disclosing Party of the order in order to provide the
Disclosing Party an opportunity to seek a protective order;

12.5.2  
provides the Disclosing Party with reasonable cooperation in its efforts to
resist the disclosure, upon reasonable request by the Disclosing Party and at
the Disclosing Party’s expense; and,

12.5.3  
disclose only the portion of the Disclosing Party’s Confidential Information
that is required to be disclosed under such law, regulation or order.



12.6 Nonpublic Personal Information. Notwithstanding any other provision of this
Agreement, to the extent Nonpublic Personal Information is, either intentionally
or unintention-ally, disclosed to or otherwise obtained by Licensor in
connection with the matters contemplated by this Agreement, Licensor will keep
such Nonpublic Personal Information strictly confidential and strictly limit its
use of such information to the purposes contemplated by this Agreement. Licensor
agrees that Licensee shall have the right to conduct a review of the procedures
used by Licensor to maintain the confidentiality of such Nonpublic Personal
Information.


12.7 Accounting for Confidential Information. Except as otherwise expressly
provided in this Agreement, upon the request of the Disclosing Party at any time
after the termination of this Agreement, the Receiving Party will return (or
purge its systems and files of, and suitably account for) all tangible
Confidential Information supplied to, or otherwise obtained by, the Receiving
Party in connection with this Agreement. The Receiving Party will certify in
writing that it has fully complied with its obligations under this Section
within seven (7) days after its receipt of a request by the Disclosing Party for
such a certification. For the avoidance of doubt, this Section 12.7 shall not be
construed (i) to require Licensee to return the Software or (ii) to limit either
Party’s right to seek relief from damages that are caused by the other Party’s
default.


13. PUBLICITY


Licensor will not disclose the identity of Licensee as a customer of Licensor or
the existence, nature or terms of this Master Agreement or any License Schedule,
without the prior written consent of Licensee, which Licensee may withhold in
its sole discretion; except as required by applicable law or regulation. Neither
Party will use the other Party’s proprietary indicia, trademarks, service marks,
trade names, logos, symbols or brand names (collectively “Marks”), or otherwise
refer to or identify the other Party in advertising, publicity releases, or
promotional or marketing publications or correspondence to third parties
without, in each case, securing the prior written consent of the other Party.


14. INDEMNITY


14.1  Infringement Indemnity. Licensor will defend, hold harmless and indemnify
Licensee, its Affiliates, and their Personnel (collectively the “Indemnitees”)
from and against any and all losses, claims, liabilities, costs and expenses
(including taxes, fees, fines, penalties, interest, reasonable expenses of
investigation and attorneys' fees and disbursements) as incurred (collectively
"Damages") arising out of, or relating to a claim by a third party that the
Software or any other materials of any nature furnished by Licensor to Licensee
(or that the use thereof) infringes (whether directly, contributorily, by
inducement or otherwise), misappropriates or violates such third party's
Intellectual Property Rights. Licensor’s indemnity obligation under this Section
shall not extend to claims based on: (i) an unauthorized modification of the
Software made by an Indemnitee where the Software would not be infringing
without such modification, (ii) customized portions of the Software designed in
accordance with written specifications provided by Licensee where the Software
would not be infringing without such customized portions or (iii) Licensee’s
continued use of allegedly infringing Software where Licensor has provided
Licensee with an updated, non-infringing, equally suitable, functionally
equivalent and compatible version of the Software.


14.2 General Indemnity. Licensor will defend, hold harmless and indemnify the
Indemnitees from and against any and all third-party claims for Damages arising
out of or relating to Licensor’s breach of the obligations assumed under, or the
representations or warranties provided in, (a) Section 10.6 or (b) Section 12 of
this Agreement.


14.3 Indemnification Procedures. If an Indemnitee seeks indemnification under
this Agreement, the Indemnitee will: (i) give prompt notice to Licensor
concerning the existence of the indemnifiable event; (ii) grant authority to
Licensor to defend or settle any related action or claim; and, (iii) provide, at
Licensor’s expense, such information, cooperation and assistance to Licensor as
may be reasonably necessary for Licensor to defend or settle the claim or
action. An Indemnitee’s failure to give prompt notice shall not constitute a
waiver of the Indemnitee’s right to indemnification and shall affect Licensor’s
indemnification obligations only to the extent that Licensor’s rights are
materially prejudiced by such failure or delay. Notwithstanding anything to the
contrary set forth herein, (i) an Indemnitee may participate, at its own
expense, in any defense and settlement directly or through counsel of its
choice, and (ii) Licensor will not enter into any settlement agreement on terms
that would diminish the rights provided to the Indemnitee or increase the
obligations assumed by the Indemnitee under this Agreement, without the prior
written consent of the Indemnitee. If Licensor elects not to defend any claim as
is required under this Agreement, the Indemnitee will have the right to defend
or settle the claim as it may deem appropriate, at the cost and expense of
Licensor, and Licensor will promptly reimburse the Indemnitee for all costs,
expenses, settlement amounts and other Damages.


14.4 Mitigation of Damages. If any Software becomes, or (in Licensor's opinion)
is likely to become, the subject of any such third party claim, then Licensor
(at its sole cost and expense) may either: (i) procure the right for the
Indemnitee to continue using the Software as contemplated hereunder; (ii) modify
the Software to render it non-infringing (provided such modification does not
materially degrade the Software’s functionality); or (iii) replace the Software
with equally suitable, functionally equivalent, compatible, non-infringing
Software. If none of the foregoing are commercially practicable despite Licensor
using all reasonable efforts and if Licensee is not permitted to continue using
the Software, then Licensee shall be entitled to recover from Licensor the
following. If Licensee is prohibited from using the Software [*] then Licensee
shall be entitled to recover an amount equal to a pro-rated portion of the
License fees paid for the Software, [*] (with the pro-rated portion equal to the
remaining book value based on a straight line five (5) year basis).


14.5 Notification of 3rd Party Claims. Licensor will promptly notify Licensee
concerning any threat, warning, claim or action against Licensor or its
customers or suppliers of which Licensor has knowledge, that could have an
adverse impact on Licensee's use of any Software provided or made available to
Licensee pursuant to this Agreement.


15. INSURANCE REQUIREMENTS


15.1 Required Coverage. During the term of this Agreement and for so long as any
License Schedule has not yet been completed or terminated, Licensor will
maintain, at its own expense, insurance coverage with limits of no less than
those set forth below, and with insurers with a minimum A.M. Best Financial
Strength rating of “A- (Excellent)” and Financial Size rating of “X”, or
equivalent ratings from other valid rating agencies and under forms of policies
satisfactory to Licensee.



15.1.1  
Professional Liability Insurance (“Errors and Omissions”) in the minimum amount
of $2,000,000 per occurrence, covering losses from any act, errors, omissions,
negligence, breach of contract and/or misrepresentations related to Licensor’s
obligations under this Agreement. This insurance shall be maintained for a
period of at least two (2) years after completion of all License Schedules.

15.1.2  
Fidelity/Crime Insurance in the minimum amount of $2,000,000 per occurrence
providing coverage for any loss sustained by Licensee or an Affiliate as a
result of any dishonest act by Licensor’s officers, employees, agents or
subcontractors (whether acting alone or in collusion with others), including but
not limited to theft, forgery, alteration, or transfer of funds (electronically
or otherwise). Such insurance must cover (i) property of the Licensor; (ii)
property of others, which the Licensor holds in its care, custody and control;
and (iii) property of others for which the Licensor is legally liable.

15.1.3  
Commercial General Liability including broad form contractual liability and
personal injury endorsement, providing coverage against liability for bodily
injury, death, and property damages in the minimum amount of $1,000,000 per
occurrence and no less than $2,000,000 annual aggregate.

15.1.4  
Automobile Liability in the minimum amount of $1,000,000 Combined Single Limit
(“CSL”) per occurrence for bodily injury and property damage (covering owned,
non-owned and hired vehicles).

15.1.5  
Workers Compensation insurance covering Licensor’s employees pursuant to
applicable state laws and at the statutory limits required for each such state,
and Employers Liability coverage in the minimum amount of $1,000,000 per loss.

15.1.6  
Umbrella/Excess Liability providing excess liability coverage in the minimum
amount of $5,000,000 per occurrence, to supplement the primary coverage limits
for Commercial General Liability, Automobile Liability and Employers Liability
provided under the policies listed above.



15.2  Certificates of Insurance. Licensor will Deliver Certificates of Insurance
to Licensee prior to the execution of this Agreement. Said certificate shall
indicate that policies providing coverage and limits of insurance are in full
force and effect. Each Certificate shall provide that no less than thirty (30)
days notice will be given in writing to Licensee prior to cancellation,
termination, or material alteration of any one of the policies. At least ten
(10) days before the expiration of an insurance policy required hereunder,
Licensor will Deliver to Licensee a certificate of insurance attesting to the
renewal of such insurance. In addition, each policy required pursuant to
Subsections 15.1.3, 15.1.4, 15.1.5 (Employers Liability only) and 15.1.6 shall
name Licensee, Affiliates and assignees as additional insureds. Each policy
required pursuant to Subsection 15.1.2 shall name Licensee, Affiliates and
assignees as loss payees. Licensee’s acceptance of Delivery of a Certificate of
Insurance that does not conform to the requirements of this Section shall not
relieve Licensor of its obligation to provide insurance conforming to the
requirements hereof.


15.3 No Limitation. The requirements set forth above as to types, limits and
approval of insurance coverage to be maintained by Licensor will not in any
manner limit the liabilities and obligations assumed by Licensor under this
Agreement.


16. LIMITATION OF LIABILITY


EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION, NEITHER PARTY
WILL BE LIABLE TO THE OTHER PARTY (OR TO ANY PERSON OR ENTITY CLAIMING THROUGH
THE OTHER PARTY) FOR LOST PROFITS OR FOR SPECIAL, INCIDENTAL, INDIRECT,
CONSEQUENTIAL OR EXEMPLARY DAMAGES ARISING OUT OF OR IN ANY MANNER CONNECTED
WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, REGARDLESS OF THE FORM OF
ACTION AND WHETHER OR NOT SUCH PARTY HAS BEEN INFORMED OF, OR OTHERWISE MIGHT
HAVE ANTICIPATED, THE POSSIBILITY OF SUCH DAMAGES.  NEITHER PARTY SHALL BE
LIABLE FOR ANY (i) DIRECT DAMAGES IN EXCESS OF THE TOTAL AMOUNT OF FEES PAID TO
LICENSOR UNDER THIS AGREEMENT OR (ii) DAMAGES ARISING FROM CLAIMS FOR WHICH
EITHER PARTY HAS AGREED TO INDEMNIFY THE OTHER PARTY PURSUANT TO SECTION 14.2(b)
IN EXCESS OF THE TOTAL AMOUNT OF FEES PAID TO LICENSOR UNDER THIS AGREEMENT. THE
LIMITATIONS OF LIABILITY SET FORTH IN THIS AGREEMENT SHALL NOT APPLY TO DAMAGES,
(i) RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF A
PARTY OR ITS PERSONNEL, (ii) STEMMING FROM PERSONAL INJURY, DEATH, OR PROPERTY
DAMAGE CAUSED BY A PARTY OR ITS PERSONNEL, OR (iii) ARISING FROM CLAIMS FOR
WHICH EITHER PARTY HAS AGREED TO INDEMNIFY THE OTHER PARTY PURSUANT TO SECTIONS
14.1 or 14.2(a) ABOVE, OR (iv) ARISING FROM EITHER PARTY’S BREACH OF ITS
OBLIGATIONS SET FORTH IN SECTIONS 10.6 AND 12 HEREIN.


17.  SUBCONTRACTORS


Licensor will not use a subcontractor to perform Licensor’s obligations under
this Agreement without obtaining Licensee’s prior written approval, which will
not be unreasonably withheld or delayed. Licensee’s approval of a subcontractor
shall not constitute a waiver of any rights Licensee may have based on
Licensor’s representations and warranties. Licensor will be fully responsible
for all acts and omissions of its subcontractors. Nothing in this Agreement
shall be construed to create any contractual relationship between Licensee and
any subcontractor, nor any obligation on the part of Licensee, to pay or to
ensure the payment of any money due any subcontractor.




18.  ASSIGNMENT


Either party may, with notice to the other party, assign this Agreement or any
of its rights or interests hereunder, or delegate any of its obligations
hereunder, to (i) an Affiliate, (ii) the assigning party's successor pursuant to
a merger, reorganization, consolidation or sale, or (iii) an entity that
acquires all or substantially all of that portion of the assigning party’s
assets or business. Except as otherwise provided above, neither Party may assign
this Agreement nor any of its rights or interests hereunder, nor delegate any
obligation to be performed hereunder, without the prior written consent of the
other Party. Any attempted assignment or delegation in contravention of this
Section shall be null and void, and of no force or effect. This Agreement shall
be binding upon, and shall inure to the benefit of, the legal successors and
permitted assigns of the Parties.


19. NOTICES


Any notice, demand or other communication (collectively “notice”) required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly given (i) when Delivered personally to the representative(s)
designated to receive notices for the intended recipient, or (ii) when mailed by
certified mail (return receipt requested) or sent by overnight courier to the
representative(s) designated to receive notices for the intended recipient at
the address set forth in the introductory paragraph of this Master Agreement or
in the applicable License Schedule, as appropriate. Notices concerning the
Master Agreement shall be given to the person who signed the Master Agreement on
behalf of the intended recipient. Notices concerning a License Schedule shall be
given to the person designated on, or (if no designation is made) the person
signing, the License Schedule on behalf of the intended recipient. Any notice
from Licensor that either (i) relates to the Master Agreement, or (ii) alleges
Licensee committed a material breach shall also be sent to Licensee’s General
Counsel’s Office, to the attention of the managing attorney responsible for
intellectual property and technology. Either Party may change its address(es) or
representative(s) for receiving notices upon notice to the other.


20.
COMPLIANCE WITH LAW

   

20.1  General. In performing its obligations under this Agreement, Licensor will
comply, and will cause its Personnel to comply, with the requirements of all
applicable laws, ordinances, regulations, codes and executive orders.


20.2  Export Controls. Without limiting the generality of Section 20.1, each
Party specifically agrees to comply, and will cause its Personnel to comply,
with the requirements of all applicable export laws and regulations, including
but not limited to the U.S. Export Administration Regulations. Unless authorized
by U.S. regulation or Export License, neither Party will export nor reexport,
directly or indirectly, any software or technology received from the other
party, or allow the direct product thereof to be exported or reexported,
directly or indirectly, to (a) any country in Country Group E:2 of the Export
Administration Regulations of the Department of Commerce (see
http://www.bxa.doc.gov) or any other country subject to sanctions administered
by the Office of Foreign Assets Control (see http://www.treas.gov/ofac/); or (b)
any non-civil (i.e. military) end-users or for any non-civil end-uses in any
country in Country Group D:1 of the Export Administration Regulations, as
revised from time to time. Each Party understands that countries other than the
U.S. may restrict the import or use of strong encryption products and may
restrict exports, and each Party agrees that it shall be solely responsible for
compliance with any such import or use restriction.


20.3 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
any section of this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code, 11 U.S.C. § 101 et seq., licenses of
rights to "intellectual property" as defined under Section 101(35A) of the
Bankruptcy Code; and Software is, and shall be deemed to be, "embodiment[s]" of
"intellectual property" for purposes of same. Licensee shall retain and may
fully exercise all of its rights and elections under the Bankruptcy Code or
equivalent legislation in any other jurisdiction. Without limiting the
generality of the foregoing, Licensor acknowledges that the rights and license
granted to Licensee pursuant to this Agreement shall not be affected by
Licensor's rejection of this Agreement in bankruptcy, and shall continue subject
to the terms and conditions of this Agreement.


21.  CHOICE OF LAW, JURISDICTION AND WAIVER OF JURY TRIAL


21.1  Governing Law. The substantive laws of the State of New York shall in all
respects govern this Agreement as though this Agreement was entered into, and
was to be entirely performed within, the State of New York. The Parties
expressly disclaim the applicability of, and waive any rights based upon, the
Uniform Computer Information Transactions Act or the United Nations Convention
on the Sale of Goods. For the avoidance of doubt, nothing stated in this
Agreement will prejudice or limit the rights or remedies of either Party to
enforce any award or decree under the laws of any jurisdiction where property or
assets of the other Party may be located.


21.2  Jurisdiction. All claims or disputes arising out of or in connection with
this Agreement shall be heard exclusively by any of the federal or state
court(s) of competent jurisdiction located in the Borough of Manhattan, New York
City, NY, USA. To that end, each Party irrevocably consents to the exclusive
jurisdiction of, and venue in, such court(s), and waives any, (i) objection it
may have to any proceedings brought in any such court, (ii) claim that the
proceedings have been brought in an inconvenient forum, and (iii) right to
object (with respect to such proceedings) that such court does not have
jurisdiction over such Party. Without limiting the generality of the foregoing,
Licensor specifically and irrevocably consents to personal and subject matter
jurisdiction for such claims or disputes in the federal or state courts sitting
in New York City, NY, USA, and to the service of process in connection with any
such claim or dispute by the mailing thereof by registered or certified mail,
postage prepaid to Licensor, at the address for notice set forth in, or
designated pursuant to, this Agreement.


21.3 WAIVER OF JURY TRIAL. LICENSOR AND LICENSEE HEREBY WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDING OR LITIGATION BROUGHT AGAINST THE OTHER WITH
RESPECT TO THIS AGREEMENT OR VENDOR'S PERFORMANCE OF SERVICES.


22.  REMEDIES


22.1 Equitable Relief. Licensor and Licensee each acknowledge that the failure
to perform their respective duties under Sections 12 or 13 may cause the other
Party to suffer irreparable injury for which such injured Party will not have an
adequate remedy available at law. Accordingly, the injured Party may seek to
obtain injunctive or other equitable relief to prevent or curtail any such
breach, threatened or actual, without posting a bond or security and without
prejudice to such other rights as may be available under this Agreement or under
applicable law. For purposes of this Agreement, "equitable relief" means and
includes those remedies traditionally and historically granted by courts of
equity, including without limitation, injunction, attachment, declaratory
relief, lis pendens, receivership and replevin.


22.2 Recovery of Fees. If Licensee terminates a License Schedule pursuant to
Section 5.2 or Section 10.3, then Licensee will be entitled to recover from
Licensor [*]. Upon Licensee’s receipt of such amounts, Licensee will return to
Licensor the affected Software.


22.3 Cumulative Remedies and Off Sets. Except as otherwise expressly provided in
this Agreement, all remedies in this Agreement are cumulative and in addition to
(not in lieu of) any other remedies available to a Party at law or in equity. In
the event of a claim by Licensee for loss or damages for which Licensor is
responsible, Licensee shall be entitled to adjust the amounts claimed against
future or outstanding payments due, or which may become due, to Licensor.


23. WAIVER


No course of dealing, failure by either Party to require the strict performance
of any obligation assumed by the other hereunder, or failure by either Party to
exercise any right or remedy to which it is entitled, shall constitute a waiver
or cause a diminution of the obligations or rights provided under this
Agreement. No provision of this Agreement shall be deemed to have been waived by
any act or knowledge of either Party, but only by a written instrument signed by
a duly authorized representative of the Party to be bound thereby. Waiver by
either Party of any default shall not constitute a waiver of any other or
subsequent default.


24. FORCE MAJEURE


A Party will be excused from a delay in performing, or a failure to perform, its
obligations under this Agreement to the extent such delay or failure is caused
by the occurrence of any contingency beyond the reasonable control, and without
any fault, of such Party. In such event, the performance times shall be extended
for a period of time equivalent to the time lost because of the excusable delay.
However, if an excusable delay continues more than sixty (60) days, the Party
not relying on the excusable delay may, at its option, terminate the affected
License Schedule(s) in whole or in part, upon notice to the other Party. In
order to avail itself of the relief provided in this Section for an excusable
delay, the Party must act with due diligence to remedy the cause of, or to
mitigate or overcome, such delay or failure. For purposes of this Section, the
phrase “due diligence” shall, at a minimum, require Licensor to maintain a
contingency plan (and provide evidence of its current and periodic testing if
requested by Licensee) for the continuation of business so that despite any
disruption in Licensor’s ability to fulfill its service obligations from any
particular location or through the efforts of any particular individuals,
Licensor will be able to fulfil its service obligations from an
alternative/backup location.


25.
LICENSEE’S POLICIES AND PROCEDURES



25.1 General. Licensor will ensure: (i) that its Personnel comply with the
corporate policies promulgated by Licensee or an Affiliate that are designed to
adhere to applicable laws and regulations, and with the security and work place
policies and procedures in effect for any facility of Licensee or an Affiliate
where services are performed (including Information Security Standards and any
supplementary practices or procedures provided by Licensee to Licensor), and
(ii) that all services are performed in a manner that will minimize any
interference with Licensee’s normal business operations.


25.2 Equipment and Network Security. If access to Licensee’s or an Affiliate’s
computer systems, other equipment or personal property (“Licensee’s Systems”) is
required in order for Licensor to fulfill its services obligations to Licensee,
then Licensee shall determine the nature and extent of such access. If Licensee
or an Affiliate provides Licensor with remote access to Licensee’s Systems, then
any and all information relating to such remote access shall be considered
Licensee’s Confidential Information and shall be subject to the obligations of
confidentiality set forth in Section 12 above. In addition, any and all access
to Licensee’s Systems shall be subject to the following.


25.2.1
Licensee’s Systems shall be used solely to perform services for Licensee, and
shall not be used for any purpose other than the legitimate business purposes of
Licensee.

25.2.2  
Access to Licensee’s Systems shall be restricted to Licensor’s Personnel who
need access in order for Licensor to fulfill its obligations under this
Agreement; and no access rights will be transferred to any other individuals
without the prior written consent of Licensee.

25.2.3  
Licensor will ensure that its Personnel do not attempt to break, bypass or
circumvent Licensee’s or an Affiliate’s security systems, or attempt to obtain
access to any hardware, programs or data beyond the scope of the access granted
by Licensee in writing.

25.2.4
Without limiting any of its other rights, Licensee reserves (for itself and its
Affiliates) the rights to restrict and monitor the use of Licensee’s Systems,
and to access, seize, copy and disclose any information, data or files
developed, processed, transmitted, displayed, reproduced or otherwise accessed
in conjunction with such use. Licensee or an Affiliate may exercise its rights
reserved hereunder: (i) to verify the performance of services; (ii) to assure
compliance by Licensor’s Personnel with Licensee’s or an Affiliate’s policies
and procedures; (iii) to investigate conduct that may be illegal or may
adversely affect Licensee, an Affiliate or its or their employees; or (iv) to
prevent inappropriate or excessive personal use of Licensee’s Systems. Licensor
will advise its Personnel concerning Licensee’s rights hereunder.

 
25.3 Removal of Licensor’s Personnel. If any of Licensor’s Personnel fails to
comply with any applicable laws, ordinances, regulations, codes, or with
Licensee’s security or work place policies and procedures (whether or not
specified herein), or fails (in Licensee’s sole determination) to perform
assignments in a professional and competent manner, then Licensor will bar such
individual from performing any services for Licensee immediately upon receiving
a request from Licensee.


25.4 Diversity Initiative. Licensor acknowledges that Licensee has implemented a
Supplier Diversity Program which, among other initiatives, encourages the use of
minority and women-owned (“Diverse Suppliers”) businesses as suppliers and
subcontractors to the fullest extent possible consistent with the efficient
performance of its business strategies. To assist Licensee in complying with
these goals, if Licensor currently provides any reports tracking its use of
Diverse Suppliers in the provision of products, goods or services, to any other
of its customers, then Licensor will provide (at no additional cost to Licensee)
copies of such reports, whenever they are prepared and updated, to Licensee.
Licensee shall keep and treat such reports in accordance with the Licensee’s
confidentiality obligations herein. These reports should be forwarded to the
attention of the Citigroup Supplier Diversity Program, 333 West 34th Street, New
York, NY 10001, attention Director, Supplier Diversity Program.


26. CONSTRUCTION


26.1 Inconsistencies. In the event of any inconsistency between the provisions
of this Master Agreement and any License Schedule, the provisions of the License
Schedule shall govern for purposes of such License Schedule. The provisions of
this Master Agreement and the applicable License Schedule shall supersede the
provisions of any shrink-wrap, clickwrap or other license provisions included
with the Software.


26.2 Modification. The terms, conditions, covenants and other provisions of this
Agreement may hereafter be modified, amended, supplemented or otherwise changed
only by a written instrument (excluding e-mail or similar electronic
transmissions) that specifically purports to do so and is physically executed by
a duly authorized representative of each Party.


26.3 Severability. If a court of competent jurisdiction declares any provision
of this Agreement to be invalid, unlawful or unenforceable as drafted, the
Parties intend that such provision be amended and construed in a manner designed
to effectuate the purposes of the provision to the fullest extent permitted by
law. If such provision can not be so amended and construed, it shall be severed,
and the remaining provisions shall remain unimpaired and in full force and
effect to the fullest extent permitted by law.


26.4 Survival. The provisions of this Agreement that, by their nature and
content, must survive the completion, rescission, termination or expiration of
this Agreement in order to achieve the fundamental purposes of this Agreement,
shall so survive and continue to bind the Parties. Without limiting the
generality of the forgoing, the Parties specifically acknowledge that the
following provisions shall survive and continue to bind the Parties: Subsection
2.3, entitled “Orderly Transfer”; Subsection 2.4, entitled “Retention of
Archival Copy”; Section 6, entitled “Scope of License” (to the extent
applicable); Section 7, entitled “Source Code”; Subsection 10.1, entitled
“Authority and Non-Infringement”; Subsection 10.6, entitled “Disabling Devices”;
Section 12, entitled “Confidential Information”; Section 13, entitled
“Publicity”, Subsection 14, entitled “Indemnity”; Section 16, entitled
“Limitation of Liability”; Section 18, entitled “Assignment”; Section 21,
entitled “Choice of Law and Jurisdiction”; and Section 22, entitled “Remedies”.


26.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original.


27. AUDITED FINANCIAL STATEMENTS


Upon Licensee’s request, Licensor will provide a completed audited statement of
the financial condition of Licensor’s organization, including (i) audited
year-end results for the three (3) previous years, including revenues, expenses,
net income, total assets, liabilities and footnotes; and (ii) the most recent
financial interim statement.


28. COMPLETE UNDERSTANDING


This Agreement (together with the schedules, exhibits, and other appendices
attached hereto or specifically incorporated herein by reference) constitutes
the complete understanding of the Parties, and supersedes all prior or
contemporaneous agreements, discussions, negotiations, promises, proposals,
representations, and understandings (whether written or oral) between the
Parties, with regard to the subject matter hereof. Licensor specifically
acknowledges and agrees that it did not enter into this Agreement in reliance
upon any agreement, promise, representation, or understanding made by or on
behalf of Licensee that is not contained herein.


IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this Master Software License and Support Agreement as of the
Commencement Date designated above.


LICENSOR:
 
LICENSEE:
         
By:
/s/ Robert Mullen
 
By:
/s/ Mitchell J. Habib
         
Name:
Robert Mullen
 
Name:
Mitchell J. Habib
         
Title:
President
 
Title:
CIO/ Card Technologies
         
Date:
March 21, 2006
 
Date:
March 20, 2006


--------------------------------------------------------------------------------



APPENDIX A
LICENSE SCHEDULE 


License Schedule #:
 
Effective Date:
 





THIS LICENSE SCHEDULE is entered as of the Effective Date designated above, by
and between Licensor and the Licensee designated below. The Parties hereto
acknowledge that they are entering into this License Schedule pursuant to the
provisions of the Master Software License and Support Agreement dated as of
__________________, between Licensor and CITIGROUP ENTITY THAT SIGNED MASTER.
The Parties further acknowledge and agree that the provisions of the Master
Software License and Support Agreement shall apply to this License Schedule as
though such provisions were set forth herein in their entirety.
 

 
LICENSOR
LICENSEE
Name:
   
Address:
   
State of Incorporation:
   





Software (Itemize)
List Price
Discount %
License Fee
                               



Third-Party Software (Itemize)
Owner
       



Delivery Site:
 
Delivery Date:
   
Installation Site:
 
Installation Date:
   
Billing Address
 



Installation Fees:
$
   
Training Fees:
$
   
Development Fees:
$
   
Implementation Fees:
$
   
Maintenance Fees:
$
 
Payment Cycle (select one):
Annually
     
Quarterly
 
Maintenance Term:
   
Monthly
 







CPU and/or number of MIPS and MIPS environment:
   
[*]
   
Warranty Period:
 



Source Code Provided Directly to Licensee:
Yes
No
 
Deposited with Escrow Agent:
Yes
No
 
Name of Escrow Agent:
   
Address of Escrow Agent:
 



Additional Terms and Conditions:
   



Specifications: Attached as Annex 1 to this License Schedule


Allowed Combinations: Attached as Annex 2 to this Licensee Schedule


[*]
[*]
[*]
Escrow Agreement (attached as Exhibit 1 to this License Schedule, if applicable)




IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this License Schedule to the Master Software License and Support
Agreement as of the Effective Date designated above.




LICENSOR:
 
LICENSEE:
         
By:
   
By:
           
Name:
   
Name:
           
Title:
   
Title:
   
(type or print)
     
Date:
   
Date:
 





--------------------------------------------------------------------------------



 APPENDIX B
MAINTENANCE SERVICES ADDENDUM


Commencement Date:
 



Party:
LICENSOR
LICENSEE
Name:
   



THIS MAINTENANCE SERVICES ADDENDUM is attached to and made a part of Master
Software License and Support Agreement entered into as of the Commencement Date
designated above, by and between the Parties designated above.


1. DEFINITIONS


For purposes of this Maintenance Services Addendum, each word or phrase listed
below has the meaning designated. Each word or phrase defined in the Master
Software License and Support Agreement shall (unless otherwise specified herein)
have the meaning there designated. Other words or phrases used herein may be
defined in the context in which they are used, and shall have the respective
meanings there designated.


“Priority One Defect” means a Defect that, in the reasonable judgment of
Licensee, renders the Software inoperable or is causing a serious adverse impact
to Licensee’s business operations.


“Priority Two Defect” means a Defect that materially impairs the Software’s
performance of one or more facilities or functions detailed in the
Specification, with the consequence that Licensee’s business can be performed
but in a restricted or inefficient manner.


“Priority Three Defect” means a Defect that does not significantly effect
Licensee’s current day to day business operations; but the performance or
efficiency of Licensee’s business operations might improve if such Defect were
to be corrected.


“Production Period” means (i) the total number of hours per calendar month for
which Maintenance Services are provided for the applicable Software, (ii) less
any time expended by Licensor to correct a problem with the Software for which
Licensor is not responsible as a part of Maintenance Services.


“Supported Environment” for any Chordiant Marketing product(s) Software means
the configurations of hardware and RDBMS (relational database) platforms and
releases of the Software on which the Documentation states the Software can run
and for which Chordiant provides Support. Supported Environment for any other
Chordiant product Software means the hardware and operating system platform on
which the Documentation states the Software can run and for which Chordiant
provides Support.


“Update” means and includes the modifications or revisions made to the Software
(i) to improve upon or repair existing features and operations within the
Software, (ii) to ensure compatibility with new releases of existing systems
(including hardware, operating systems and middleware) and external services
through standardized interfaces, or (iii) to comply with applicable laws,
regulations, industry standards or market practice.


2. MAINTENANCE SERVICE


2.1 Problem Resolution. Licensor will provide problem resolution for Defects in
accordance with the service priorities and effort standards provided in Section
4 below. For the avoidance of doubt, the problem resolution provided by Licensor
must correct the Defect for the version of Software being used by Licensee.
Licensor shall not be deemed to have satisfied its obligation to resolve Defects
by requiring Licensee to move to a new version of the Software.


2.2 Notification of Known Defects. Licensor will notify Licensee concerning all
known Defects in the Software or Documentation, as such Defects become known or
are reported to Licensor. Licensor will promptly correct any such Defects, or
develop a work-around, patch or other fix, and furnish Licensee with such
correction, work-around, patch or other fix as soon as practicable.


2.3 Remote Access. At Licensee’s request, Licensor will provide remote technical
assistance and consultation for (i) general help in the use and operation of the
Software during Licensee’s normal business hours, and (ii) reporting of Priority
One or Two Defects, 24 hours per day, seven days per week.


2.4 Updates. Licensor will make available to Licensee (at no additional cost)
all Updates for the Software, along with materials describing the purpose and
function of the Updates, if and when such Updates are made generally available
to Licensor’s customers who receive support and maintenance services. Licensor
will ensure that Updates containing new features or enhancements to existing
features are synchronised with the previous version. Such Updates shall not
degrade the performance, functioning or operation of the Software. [*] Licensee
is responsible for installing the Update, and Licensor will provide written
instructions as are reasonably required to complete the installation. After an
Update has been incorporated into the Software and accepted by Licensee, the
Update shall be considered part of the Software for all purposes hereunder.
Licensor will not install or attach any Updates or any other modification to the
Software (electronically or otherwise), without first obtaining Licensee’s
approval.


2.5 Technological Improvements. Licensor will develop and make available to
Licensee through Updates, if and when such Updates are made generally available
to Licensor’s customers who receive support and maintenance services, all
modifications and revisions required to enable the Software to operate in
compliance with any applicable law, and in conjunction with any new releases of
the computer equipment, operating systems or middleware used by Licensee,
provided that the Software formerly operated on the third party equipment,
systems or middleware being replaced.


2.6 Documentation. Licensor will provide modified Documentation to correspond to
changes made to the Software, within thirty (30) days of such changes.


2.7 Continuing Repairs. The Software shall not be considered to have been
repaired or restored to satisfactory operating condition, if within eight (8)
hours from the time such Software is turned over to Licensee as being in fully
operable condition, the Software requires additional remedial maintenance.


2.8  Maintenance Log and Reports. Licensor will maintain a maintenance log
setting forth, in reasonable detail, all remedial maintenance and all other
services performed on the Software; and Licensor will make such log available to
Licensee, upon request. Each entry in the log must be acknowledged by the
initials of a designated Licensee representative. In addition, upon request of
Licensee, Licensor will provide Licensee with a written report summarizing for
the reporting period: (i) all Maintenance Services provide by Licensor, (ii) all
other services provided by Licensor, (iii) the actual on-site response time of
Licensor’s Personnel to each Licensee request for Maintenance Services, (iv) the
duration of each Software Defect, (v) the time expended on-site by Licensor
until the Software was restored to proper operating condition, (vi) the “root
cause” of each Defect corrected by Licensor, and (vii) corrective actions taken
by Licensor to prevent the reoccurrence of a Defect.






3. TERM OF MAINTENANCE SERVICES 


At Licensee’s election and subject to Licensee’s payment of the applicable
Maintenance Services fee, Licensor will make Maintenance Services available for
the Software for a minimum period of [*] years commencing from the initial date
of Delivery of the Software.


4. PRIORITY RESPONSE FOR SOFTWARE DEFECTS


Each reported Defect will be classified by Licensee as a Priority One, Priority
Two or Priority Three Defect. Licensor will respond to Licensee’s request for
support in a manner appropriate for the Priority of Defect specified by Licensee
as follows.


4.1  Priority One Defect. Licensor will initiate diagnostic and remedial
measures within one (1) hour of Licensee’s telephonic, electronic or other
notification of a Priority One Defect. Once Licensor has commenced corrective
measures, Licensor will work continuously and diligently until the Defect has
been remedied. Licensor will periodically advise Licensee concerning Licensor’s
progress.


4.2  Priority Two Defect. Licensor will initiate diagnostic and remedial
measures within four (4) hours of Licensee’s telephonic, electronic or other
notification of a Priority Two Defect. Once Licensor has commenced corrective
measures, Licensor will complete all such corrections as soon as reasonably
practicable. Licensor will periodically advise Licensee concerning Licensor’s
progress. 


4.3  Priority Three Defect. For Priority Three Defects, Licensor will endeavor
to correct the Defect and furnish a remedy no later than the next Update.


4.4  Normal Support Hours. Licensee shall report all problems to the closest
support center. Licensor reserves the right to alter the location(s) of its
support centers, and shall inform the Licensee in writing should this occur.
Licensor provides Maintenance Services from the following support centers during
their respective normal business hours as set out below:




EMEA 08:30 - 17:30 UK Time {Greenwich Mean Time (GMT) or British Summer Time
(BST), as applicable}
Americas 08:30 - 17:30 Pacific Std Time (i.e. 16:30 - 01:30 UK Time, subject to
time changes)
Asia/Pacific 08:30 - 17:30 Melbourne, Australia (i.e.23:30 - 08:30 UK Time,
subject to time changes)


“Standard Support” means calls from any priority level which are supported from
Monday to Friday during the normal business hours for Licensee’s closest support
center as set out above.
“Premier Support” means, in addition to Standard Support, Licensee will receive
extended 24 Hour support in respect of PRIORITY ONE CALLS FOR LICENSOR’S
PLATFORM AND FOUNDATION SOFTWARE ONLY from Monday to Sunday inclusive as noted
below (not available for Application Products).


Notes:

(a)  
PRIO-1 calls are to be placed by phone and followed up with a detailed
explanation of the problem via e-mail to the respective regional support center.

(b)  
Licensee may categorize the priority level in accordance with the above
definitions when reporting the problem.



Extended 24-hour Support (available for Priority One calls on Chordiant’s
Platform and Foundation Software only)


In respect of “Standard Support” and “Premier Support” for Platform and
Foundation software products only, Chordiant extends support hours to 24 hours
per day, seven days a week, for Priority One calls only. Outside the normal
regional support hours, Chordiant will decide if the Priority One case continues
to be handled by the local regional support center, or if the Priority One call
will “follow the sun” to another support center and will, if required, initiate
a page to 24-hour on-call Maintenance Services engineers.


5. LICENSEE’S RESPONSIBILITIES


5.1 Licensee agrees to:


(i)  Provide Licensor with remote access to Software during the term of this
Agreement via an electronic link; and
(ii)  Provide any reasonable assistance that Licensor may require from the
Designated Contacts and other appropriate Customer representatives (e.g. network
administrator, as the case may be) to enable Licensor to provide Licensee with
Maintenance Services; and
(iii)  Establish and maintain the conditions of the Supported Environment in
compliance with Chordiant Certified Matrix and Technical Stack developed for the
installed release or any environmental operating ranges specified by the
manufacturers of the components of the Designated Center. Any deviation from
this Support Environment voids all resolutions described in Section 4 above
within the timeframe set forth below.


5.2 In the event that Licensee fails to comply with the above and this
necessitates on-site attendance and/or the provision of additional Maintenance
Services, Licensee agrees to pay Licensor for any time and expenses associated
with such services at Licensor’s then-current time and materials services rates.


5.3 Licensee agrees to designate appropriately qualified and trained personnel
to be the Designated Contacts, and only those individuals shall request Support
services. Licensee agrees endeavor to adequately train and obtain “Chordiant
certification” for, and forward to Licensor the names and contact details of the
Designated Support Contacts.


5.4 Licensee agrees to maintain procedures to facilitate reconstruction of any
lost or altered files, data or programs and Licensee agrees that Chordiant will
not be responsible under any circumstances for any consequences arising from
lost or corrupted data, files or programs. Licensee is solely responsible for
carrying out all necessary backup procedures for its own benefit, to ensure that
data integrity can be maintained in the event of loss of data for any reason and
that Licensee’s programs can be restored.


5.5 Licensee agrees to notify Licensor’s Maintenance Services staff promptly of
any malfunction of the Supported Software.


5.6 Licensee agrees to provide Licensor with access to and use of such of the
Customer’s information and facilities reasonably necessary to service the
Supported Software including, but not limited to, an accurate description of the
Designated Center and the current Supported Environment, the problem being
reported, the transactions and any error messages, along with screenshots and
log files.


5.7 Licensor shall have no responsibility to fix any Defects arising out of or
related to the following causes:



A.  
any modifications or enhancements made by the Licensee to the Software or the
application specific environment, unless such modifications or enhancements are
specifically approved in writing by Licensor Product Support; this includes but
is not limited to;



- location of binaries
- scripts provided by Licensor
- any application specific object (e.g., table, view, index, trigger)
- any application specific operating system permissions or role privileges



B.  
Any modification or combination of the Software (in whole or in part), including
without limitation any portions of the Software code or Source Code customized
by the customer that is not part of the unmodified Software Delivered by
Licensor or for which Licensor has not received and acknowledged receipt of the
source code and agreed to Support.




C.  
Use of the Software in an environment other than a Supported Environment.

D.  
Accident; electrical or electromagnetic stress; neglect; misuse; failure or
fluctuation of electric power, failure of media not furnished by Licensor;
operation of the Software with other media and hardware, software or
telecommunication equipment or software; or causes other than ordinary use.



6.    [*]







